UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-170828 Ontarget360 Group Inc. (Name of small business issuer in its charter) Delaware 27-1662812 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2490 Black Rock Turnpike #344, Fairfield CT (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 877-879-7631 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. þ Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filter o Accelerated filter o Non-accelerated filter o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YesoNoþ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding January 12, 2012 Common Stock, $0.001 par value per share 3,149,000 shares Documents Incorporated by Reference: NONE Transitional Small Business Disclosure Format (Check one):Yes o ; Noþ SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that involve a number of risks and uncertainties. Although our forward-looking statements reflect the good faith judgment of our management, these statements can be based only on facts and factors of which we are currently aware. Consequently, forward-looking statements are inherently subject to risks and uncertainties. Actual results and outcomes may differ materially from results and outcomes discussed in the forward-looking statements. Forward-looking statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “anticipate,” “believe,” “expect,” “plan,” “future,” “intend,” “could,” “estimate,” “predict,” “hope,” “potential,” “continue,” or the negative of these terms or other similar expressions. These statements include, but are not limited to, statements under the captions “Risk Factors,” “Management’s Discussion and Analysis or Plan of Operation” and “Description of Business,” as well as other sections in this report. Such forward-looking statements are based on our management’s current plans and expectations and are subject to risks, uncertainties and changes in plans that may cause actual results to differ materially from those anticipated in the forward-looking statements. You should be aware that, as a result of any of these factors materializing, the trading price of our common stock may decline. These factors include, but are not limited to, the following: ● the availability and adequacy of capital to support and grow our business; ● economic, competitive, business and other conditions in our local and regional markets; ● actions taken or not taken by others, including competitors, as well as legislative, regulatory, judicial and other governmental authorities; ● competition in our industry; ● changes in our business and growth strategy, capital improvements or development plans; ● the availability of additional capital to support development; and ● other factors discussed elsewhere in this annual report. The cautionary statements made in this annual report are intended to be applicable to all related forward-looking statements wherever they may appear in this report. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly update any forward looking-statements, whether as a result of new information, future events or otherwise. 2 TABLE OF CONTENTS ﻿﻿ PART I ITEM 1. Business 4 ITEM 1A. Risk Factors 10 ITEM 1B. Unresolved Staff Comments 10 ITEM 2. Properties 10 ITEM 3. Legal Proceedings 10 ITEM 4. Submission of Matters to Shareholders 10 PART II ITEM 5. Market For Registrant’s Common Equity, Related Stockholder Matters 11 ITEM 6. Selected Financial Data 12 ITEM 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operation 12 ITEM 7A Quantitative And Qualitative Disclosures About Market Risk 16 ITEM 8. Financial Statements 17 ITEM 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 24 ITEM 9A. Controls And Procedures 24 ITEM 9B. Other Information 25 PART III ITEM 10. Directors, Executive Officers And Corporate Governance 26 ITEM 11. Executive Compensation 27 ITEM 12. Security Ownership of Certain Beneficial Owners and Management 27 ITEM 13. Certain Relationships And Related Transactions, And Director Independence 28 ITEM 14. Principal Accounting Fees And Services 29 PART IV ITEM 15. Exhibits 30 SIGNATURES 31 CERTIFICATION PURSUANT TO SECTION 302 (A) OF THE SARBANES-OXLEY ACT OF 2002 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 3 PART I ITEM 1. DESCRIPTION OF BUSINESS. Corporate History On December 4, 2009 the business incorporated in the State of Delaware.On September 1, 2011, the Securities & Exchange Commission declared our Form S1 filing effective and we became a reporting entity.In an effort to accelerate the current business plan, on December 29, 2011 an existing shareholder and an affiliate of a shareholder expanded their roles.Mr. Howard Kaplan became the Chief Executive Officer and Mr. William Schloth became Chief Financial Officer. Mr. Kaplan & Mr. Schloth also became Directors.Mr. Kaplan and Mr. Schloth were both founders of the Company as well as involved with the delivery of the Company services and business plan development and implementation.As part of this transition, CFO Managed Fund I, LLC, an entity owned by the wife of Mr. Schloth, acquired all the share holdings of Craig Samuels and Mitch Metzman, the prior CEO and CFO, respectively, and Directors of the Company. Business Overview We are a new breed of business agency that provides people, process and tool to help clients improve the results generated by their interactive marketing efforts as well more effectively manage their operating expenses. In a August 2011 Forrester Research report, “US Interactive Marketing Forecast, 2011 to 2016,” it was noted that advertisers will spend as much on interactive marketing as they do on television advertising today.Investment in search marketing, display advertising, email marketing, mobile marketing and social media will near $77 billion and represent 35% of all advertising, as interactive channels gain legitimacy in the marketing mix.The US census bureau estimates that there are 30mm small and mid-size enterprises (“SMBs”) in the United States, and that market is forecasted to grow by 6 million new SMB’s annually.According to a Borrell Associates March 2011 report, it is estimated, that SMBs will spend $19.3 billion on web services Finding costs savings and expense efficiencies has always been a priority.However, with the global economic crisis, now more than ever managers and business owners are challenged to reduce costs aggressively with increased urgency.While companies efforts to reduce direct costs through benchmarking, supplier consolidation, and vendor negotiation are undoubtedly valuable, the need for many general & administrative (“G&A”) items and other indirect expenditures tends to remain stable, even when companies are taking fewer orders and revenue is declining.We believe that in an effort to gain more complete control over their profitability, SMBs must better manage their G&A. Our focus is on the SMB market that need to generate more revenue, and for whom the digital sales channel has been underutilized to date, as well as those that can benefit from more effective management of their G&A expenses. Presently, we provide two lines of professional consulting services to the SMB marketplace: (i)interactive marketing optimization and website implementation services (www.ontarget360.com), including website design, technology support, point of purchase capabilities and driving website traffic. (ii) expense optimization services (www.ontarget360exp.com), currently we offer outsourced finance and accountingstaffing solutions and consulting services.However, we plan to expand the offering to other G&A expense items. 4 Using a comprehensive approach, we offer businesses a single point of entry to an array of effective, affordable online and expense management services that will help drive their business. The breadth and flexibility of our offering should allow us to address the interactive marketing and expense management needs of a wide variety of customers.Our longer-term objective is to become an application service provider, or ASP, therefore we plan to offer our customers an all-inclusive offering on an affordable subscription basis with simple and predictable pricing levels. Our Services and Products Interactive marketing optimization and website implementation services Interactive marketing & digital operations can be complicated and time-consuming efforts.To be successful requires a comprehensive, yet agile, strategy, but a dizzying array of technologies and service providers.The available landscape of technologies multiply at an alarming rate, due to the immaturity of the space at large.For companies that lack the internal resources and infrastructure, or for those who feel compelled to augment their internal resources, we provide a trusted advisor to help create a comprehensive plan, coordinate the execution, and measure the overall effectiveness relative to the company’s sales or revenue goals.This trusted advisory service is priced as an annual subscription, paid monthly, determined at a price-point per-client that is based on their needs & revenue potential and target. Expense optimization services Presently we are focusing on the cost efficiencies that can be had by SMBs in relation to outsourced financial and accounting services.The expense management services provided under our consulting agreements generally refer to interim senior or support level staffing (ie. CFO’s, controllers, accountants, bookkeepers), financial reporting, general accounting and bookkeeping.The financial reporting includes financial statements preparation and reporting.The accounting and bookkeeping includes; bank reconciliations, payroll submissions, accounts receivable and payable processing.A client may ask for additional financial analysis and management reporting.Such work is priced in addition to the standard monthly fee. Our objective is to provide clients with a complete suite of expense management modules that they can select from.Such modules might include; outsourced legal, compliance, tax, systems and human resource management.Beyond this management of labor costs, we believe that expense saving opportunities also exist for non-core (overhead) costs.Such costs might include; equipment, office and industrial supplies, travel, telephone, printing and insurance service. Contractual arrangement with professional services clients Our professional services are provided under written agreement that requires monthly cash payments.Among other things, the agreements include, client contact information, brief assignment description, lead project manager, project start date, term and fee arrangement.Services will not be commenced unless the first payment from a client is made. Third-Party Providers - Teaming Affiliated Partner (“TAP”) Network We are establishing a network of what we believe to be “best-in-class” service and software product providers that we refer to as our Teaming Affiliate Partner (“TAP”) Network. Members of our TAP network will provide services and products to clients.Establishment and utilization of this network enables us to reduce our overhead costs while delivering high quality professional services. We carefully select TAP partners and often utilize feedback from our clients in the selection process. We establish formal working relationships with the TAPs pursuant to a TAP agreement. The agreement, among other things, includes both confidentiality clauses and non-solicitation of customers and employees. We handle all billing and project management for each engagement.For every project with the client and the TAP, we will agree upon a specific scope of work including the costs, timing and deliverables. 5 We believe that establishing working relationships under TAP Agreements will (i) enable us to offer clients a service platform encompassing their business lifespan,(ii) diversify our revenue stream, and (iii) keep our operating fixed costs low. To further enhance the relationship with our TAPs we may provide such TAPs with equity ownership in our Company.We believe this improves the delivery and long-term relationship between our Company initiatives and the services provided by our TAPs. Our Approach and Solution We currently offer our services under a consultative approach, however, plan to build the business around a subscription-based ASP model that allows small businesses to affordably outsource their web services, online marketing and cost management needs to us. Key elements of our business model and approach include: Providing Comprehensive Solutions for the SMB Marketplace. Our goal is to enable small businesses to outsource or augment their interactive marketing services and better manage operating expenses.Our experience is that many small businesses do not have the in-house expertise to design an effective online presence that will generate adequate traffic to their websites and drive the revenue required to sustain and grow that traffic (and customer base).Furthermore, our experience is that many small business are not able to cost effectively maintain corporate operational functions and G&A.We believe that through our assistance with both revenue generation andexpense management we provide our customers with a comprehensive solution to improve their overall profitability. Offering Affordable Subscription-Based Solutions. Because our customer base is value-driven, we plan to evolve our web and expense management services to a subscription basis. Up-selling or Cross-selling Additional Services to Existing Customers. Because of the ability to deliver end-to-end solutions we continually seek opportunities for up-selling and cross-selling of additional products and services. Our Strategy Our objective is to become a leading provider of interactive marketing and expense management services and products for the SMB marketplace.Key elements of our strategy include: Continuing to Target the Small Business Market Segment. We believe the small business market offers the best opportunity to build a leading national total business agency.We believe this is an attractive market because it is large and because these businesses need a comprehensive, affordable solution for their interactive marketing and expense management needs. Developing or Acquiring Complementary Services and Technologies.We sell web and expense management services and products.While we currently can providesome of these services through our relationships and agreements with our TAP network, we will seek opportunities either to internally develop some or all of these services and products or acquire businesses that provide them.Additionally, we may seek to acquire companies with existing customer bases in our target market into which we can cross-sell our services and products.We believe such a strategy provides multiple sources of synergies, including revenue, expense, branding and marketing. 6 Expanding our Distribution Reach. We expect to increase our marketing and sales activities to grow the number of our customers that are acquired through direct sales and new reseller programs.Our outreach will include inbound and outbound tele-sales, online marketing, a limited-market direct sales force and some offline marketing strategies. Extending Our Position as an Affordable ASP.Through the combination of the expansion of our operational scale and geographical locations, we believe that we will be able to minimize the cost of delivering our services and products.As we grow, to handle orders most efficiently, we look to develop template-based processes. Offering Performance-Based Services (“PBS”). As part of the expansion of our products and services, we plan to establish performance-based arrangements with select clients.Such arrangements will provide for a sharing agreement whereby the Company receives additional fees based upon the client’s success.As the fees earned under these arrangements do not increase the Company’s delivery costs, they produce high profit margin revenue. The PBS arrangement include: -interactive marketing optimization services -Along with this offering, we will generally lower the cost of our services to clients in return for a share of future incremental revenue increases.This revenue sharing will continue for a certain period, whether or not, the Company is still engaged with a client.We will offer this component to a client that (i) we have performed an upfront financial review and product analysis, (ii) believe they are capable of handling large increases in business, and (iv) have the financial resources to pursue a more aggressive marketing plan.For the period from inception through September 30, 2011, we have not entered into any PBS arrangements. -expense optimization services - Along with this offering we structure an agreement which provides for the Company to share in a percentage of operating expense reductions.This sharing will continue for a certain period, whether or not the Company is still engaged with a client.For the period from inception through September 30, 2011, we have not entered into any PBS arrangements. Offering Performance-Based Funding (“PBF”). As part of the expansion of our products and services, we plan to offer certain existing clients with another level of service that provides capital to implement their online marketing plans.This directly complements our PBS offer related to our sharing in the incremental revenue increases of clients by providing them with the financial resources to accelerate their plans deployment.Because of the financial risks and return structure associated with this offering, we will structure arrangements with clients that; (i) we’ve already established a good working relationship, (ii) have past our internal financial modeling analysis and due diligence, and (iii) are capable of handling large increases in business.Generally the structuring of the financing will take the form of a collateralized promissory notes or credit lines.Financing drawdowns will only be made for approved interactive marketing initiatives.Whenever possible, we will look to collateralize the funding with existing assets of the client and/or personal guarantees of owners. At times, we may also look for some equity paticipation with clients in the form of stock purchase warrants or low basis equity. Growth We believe acquisition initiatives can play an integral role in our corporate strategy.We will pursue corporate combinations in order to obtain best-in-class technology platforms, acquire complementary businesses and/or add scale to our operations. We believe with the fragmentation and evolving online marketing industry we will be able to purchase assets at depressed values and maximize the returns on a integration to our offering. Marketing Initial marketing efforts will be geared toward raising awareness of our professional services.This will primarily be accomplished by standard lead generation activities such as pay-per-click advertising, search engine optimization and standard email, phone call and letter correspondence to targeting client listing.We anticipate that in the future our clients will be a good resource for referring clients to the business. 7 Competition The market for interactive marketing and expense management services is highly competitive, deeply fragmented and rapidly evolving.Competitors range in size from small, local independent firms to very large conglomerates.Many competitors offer a limited number of specialized solutions and services.Such fragmentation can mean that a small business owner might engage two, three or more web services purveyors to get a needed suite of online services, and most likely need more than they have currently.There is also a wide range of costs to the small business owner, from the more expensive, highly individualized website design shops to the very low cost, low service offering of some single service providers.We believe our one stop; end-to-end service combined offering of affordable interactive marketing and expense management solutions will give us a differentiated market advantage. We believe the principal competitive factors in the small and mid-size business segment include: ● Value, breadth and flexibility of the service offerings; ● Ability to reference strategic partners; ● Brand name and reputation; ● Price; ● Quality of customer support; ● Speed of customer service; ● Ease of implementation, use, and maintenance; and ● Industry expertise and focus. Employees We currently have two current executive officers Howard Kaplan and William Schloth.Mr. Schloth is acting in an interim capacity.As Mr. Schloth’s position is interim, until such a time that the Company and Mr. Schloth shall agree, Mr. Schloth will receive no compensation. 8 We have incurred limited expenditures on direct labor in development of our professional service offering.However, as mentioned above we are establishing TAP agreements whereby third parties deliver services while we provide the project management oversight of the whole engagement.Certain shareholders have provided services for us while also working on other outside business ventures and separate engagements.As capital requirements allow, we may hire direct employees to deliver services.Initially, we intend to utilize independent contractors on a cashor fixed fee based model.If an independent contractor is utilized on a particular engagement, in advance of commencing such work and agreed upon price is established based upon the scope of work.For the online marketing services such employees will be well-versed in internet marketing, including, but not limited to pay-per-click, search engine optimization and website conversion rate optimization.For the cost management and expense reduction services such employees would generally have a background of three to five years in accounting or finance.In addition, as needed, we will retain accounting and legal professionals on a contract basis to handle those reporting and other regulatory requirements associated with operating a public company. Intellectual Property Perpetual Licensing Agreement We entered into a perpetual licensing agreement with FN Implementation and Financing Partners, Inc. (the “Licensing Agreement”) on December 31, 2009 pursuant to which we received a worldwide perpetual license to use and sell AccountMETRICing Architecture™ (“AAI”), a proprietary reporting system tailored to address the specific needs of each clients to understand and manage key performance indicators related to their business. We will pay licensor a 5% royalty for all revenues from our clients utilizing AAI.No royalty fees have been paid from inception through September 30, 2011. One of the primary outcomes in using this reporting system is the creation of what are called a business’s Key-Performance-Indicators (KPIs). Once a client’s KPIs are determined the Company will help that client establish a financial reporting mechanism that will report on the each measurement. Business owners can then use such information to make more informed decisions. We have a policy requiring our employees, consultants and other third parties to enter into confidentiality and proprietary rights agreements and to control access to software, documentation and other proprietary information.We will aggressively protect our intellectual property rights by relying on federal, state and common law rights, as well as a variety of administrative procedures.We also have confidentially wording in our agreements with clients to further protect our intellectual property. Government Regulation The Children’s Online Privacy Protection Act of 1998 (“COPPA”) prohibits websites from collecting personally identifiable information online from children under age 13 without prior parental consent.The Controlling the Assault of Non-Solicited Pornography and Marketing Act of 2003 (“CAN-SPAM”) regulates the distribution of unsolicited commercial emails, or “spam.”Online services provided by us may be subject to COPPA and CAN-SPAM requirements. Congress and some state legislatures are considering legislation that would regulate how businesses operate on the Internet, including measures relating to privacy and data security, as well as specific legislation aimed at social networking sites.Members of Congress have announced they will introduce legislation that would regulate the collection of data about consumers’ Web browsing activities across the Internet that is used to serve targeted advertising.In addition, in February 2009, the Federal Trade Commission’s staff released guidelines for Internet publishers and Internet advertising networks to address concerns about consumer privacy, transparency and control raised by such collection and use of online behavioral data, and called for self-regulation.On July 3, 2009, the industry released a set of self-regulatory online behavioral advertising principles.It is unclear whether these industry efforts alone will address the concerns expressed by some federal and state officials. 9 In addition, the services provided by telecommunications carriers are governed by regulatory policies establishing charges and terms for wire line communications. We are not a telecommunications carrier or otherwise subject to regulations governing telecommunications carriers (or the obligation to pay access charges and contribute to the universal service fund).The Federal Communications Commission (“FCC”) could, however, expand the reach of telecommunications regulations so as to apply to companies such as ours. In particular, the FCC could require online service providers like us to pay access charges or to contribute to the universal service fund when the online service provider provides its own transmission facilities and engages in data transport over those facilities in order to provide an information service. As Internet commerce continues to evolve, and in particular the increasing use of social networking sites and streaming media like music in markets such as wireless communications, Congress, state legislatures, and federal or state agencies may adopt laws and regulations affecting our business and customers, including laws or regulations potentially imposing taxes or other fees on us or our customers or imposing reporting, tracking or other restrictions or standards related to issues such as user privacy, pricing, content and quality of products and services. We will monitor pending legislation and regulatory initiatives to ascertain relevance, analyze impact and develop strategic direction surrounding regulatory trends and developments. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2. DESCRIPTION OF PROPERTY. Our executive office address is currently within a shared mailing location.The annual fee for this location is approximately $250.In an effort to keep our costs down, we will try to be remain a virtual company for the time being.Should capital requirements allow, we may look to lease corporate space in the future. We do not currently own or lease interests in any property. ITEM 3. LEGAL PROCEEDINGS. We are not a party to any pending legal proceedings. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. 10 PART II ITEM 5. MARKET FMARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS IISSUER PURCHASES OF EQUITY SECURITIES. There is presently no established public trading market for our shares of common stock.We recently applied forquoting of our common stock on the OTC Bulletin Board.However, we can provide no assurance that our shares of common stock will bequoted on the Bulletin Board or, if traded, that a public market will materialize. Holders of Our Common Stock As of the date of filing we had39 shareholders of our common stock. Stock Option Grants To date, we have not granted any stock options. Transfer Agent and Registrar The transfer agent for our common stock is Issuer Direct Corporation, 500 Perimeter Park Drive, Suite D, Morrisville, NC 27560, telephone: (919) 481-4000. Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board ofDirectors may deem relevant. Recent Sales of Unregistered Securities Common Stock Issuance to Founders On December 4, 2009, we issued 2,964,000 shares of our restricted common stock to 5 initial stockholders Craig Samuels, Sean Martin, CFO Managed Fund I, LLC, Groupmark Financial Services, Ltd and Howard Kaplan, all of whom are considered promoters as defined under Regulation C of the Securities Act of 1933, as amended.All of these initial stockholders were instrumental in developing our business plan.In addition, 138,000 shares were issued to each of Groupmark and Howard Kaplan as founders shares (valued at par value) in consideration of increased level of involvement in development of our business plan. The remaining 2,688,000 shares were issued to 3 stockholders for $50,000, two of whom were our initial officers and directors.We completed this offering pursuant to Section4(2) of the Securities Act.The 2,964,000 shares of common stock are restricted shares, as defined in the Securities Act, and have been endorsed with a legend confirming that the shares cannot be resold or transferred unless registered under the Securities Act or pursuant to an exemption from the registration requirements of the Securities Act. 11 Common Stock Offering On September 30, 2010 we closed our common stock offering.We sold an aggregate of 185,000 shares of common stock at a price of $0.05 per share to 37 investors for gross proceeds of $9,250.The offering was closed in three tranches: (i) December 2009: 30,000 shares sold to 6 investors for gross proceeds of $1,500; (ii) March 31, 2010: 75,000 shares to 15 investors for gross proceeds of $3,750 and (iii) September 30, 2010: 80,000 shares sold to 16 investors. The offer and sale of such shares of our common stock was effected in reliance on the exemptions for sales of securities not involving a public offering, as set forth in Rule 504promulgated under the Securities Act and in Section4(2) of the Securities Act, based on the following: (a)we were not subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act; (b) the investors confirmed to us that they were either “accredited investors,” as defined in Rule 501 of Regulation D promulgated under the Securities Act or had such background, education and experience in financial and business matters as to be able to evaluate the merits and risks of an investment in the securities; (c)there was no public offering or general solicitation with respect to the offering; (d)the investors were provided with certain disclosure materials and all other information requested with respect to our company; (e) the investors acknowledged that they had a reasonable opportunity to ask questions and receive answers concerning the offering and our business, financial condition, results of operations and prospects (f)the investors acknowledged that all securities being purchased were “restricted securities” forpurposes of the Securities Act, and agreed to transfer such securities only in a transaction registered under the Securities Act or exempt from registration under the Securities Act; and (g)a legend was placed on the certificates representing each such security stating that it was restricted and could only be transferred if subsequently registered under the Securities Act or transferred in a transaction exempt from registration under the Securities Act. Stock-Based Compensation: On December 29, 2011, the Board of Directors consented to the issuance of 255,520 shares of Common Stock to Company counsel in return for services performed in the past with a total dollar value of $12,776 at a price equal to $0.05. ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Overview You should read the following discussion of our financial condition and results of operations together with the audited financial statements and the notes to the audited financial statements included in this report. This discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results may differ materially from those anticipated in these forward-looking statements. General and Trends in the Industry In a August 2011 Forrester Research report, “US Interactive Marketing Forecast, 2011 to 2016,”(figure 1) it was noted that advertisers will spend as much on interactive marketing as they do on television advertising today.Investment in search marketing, display advertising, email marketing, mobile marketing and social media will near $77 billion and represent 35% of all advertising, as interactive channels gain legitimacy in the marketing mix.The US census bureau estimates that there are 30mm small and mid-size enterprises (“SMBs”) in the United States, and that market is forecasted to grow by 6 million new SMB’s annually.According to Borrell Association, in 2011 it is estimated, that SMBs will spend $19.3 billion on web services. 12 Finding costs savings and efficiencies in outsourcing services and tasks has always been a priority.However, with the global economic crisis, now more than ever managers and business owners are challenged to reduce costs aggressively with increased urgency.While companies efforts to reduce direct costs through benchmarking, supplier consolidation, and vendor negotiation are undoubtedly valuable, the need for many general & administrative (“G&A”) items and other indirect expenditures tends to remain stable, even when companies are taking fewer orders and revenue is declining.We believe that in an effort to gain more complete control over their profitability, SMBs must better manage their G&A. Our focus is on the SMB market that need to generate more revenue, and for whom the digital sales channel has been underutilized to date as well as those that can benefit from more effective management of their G&A expenses. Presently, we provide two lines of professional consulting services to the SMB marketplace: (i)interactive marketing optimization and website implementation services (www.ontarget360.com), including website design, technology support, including point of purchase capabilities and driving website traffic. (ii) expense optimization services (www.ontarget360.exp.com): currently we offer outsourced finance and accounting staffing solutions and consulting services.However, we plan to expand the offering to other G&A expense items. Using a comprehensive approach, we offer businesses a single point of entry to an array of effective, affordable online and expense management services that will help drive their business. The breadth and flexibility of our offering should allow us to address the interactive marketing and expense management needs of a wide variety of customers.Our longer-term objective is to become an application service provider, or ASP, therefore we plan to offer our customers an all-inclusive offering on an affordable subscription basis with simple and predictable pricing levels. Plan of Operations for the Next Twelve Months: Our initial activities focused on developing our delivery service model and establishing our third party service providers that will enable us to scale properly as our client base grows. Over the next twelve months, we plan to: ● Increase new customer acquisitions through various traditional and internet marketing campaigns; ● Develop a shareholder base and obtain capital through sale of common stock; ● Develop or acquire complementary services, technologies or intellectual property; ● Refine our performance-based services and funding offerings; and ● Form and enhance strategic third party service provider and product reseller relationships. 13 Results of Operations Summary of Key Results For the audited twelve months ending September 30, 2011 and since inception (December 9, 2009) through September 30, 2010 Revenues and Cost of Revenues Total revenue for the twelve months ended September 30, 2011 was $31,050 as compared to revenue of $19,050 for the period from inception (December 9, 2009) to September 30, 2011, representing an increase of $12,000 or 63.0%. Cost of revenues for the twelve months ended September 30, 2011 was $17,500, as compared to cost of revenues of $11,950 for the period from inception to September 30, 2010, representing an increase of $5,550 or 46.4%. The increase was primarily due to increases in revenue. Gross profit as a percentage of total revenue for the twelve months ended September 30, 2011 was 43.6%, as compared to 37.3% for the period from inception to September 30, 2010, representing and increase of 6.3%.The increase was primarily due to the standardization of the delivery services of the Company. Operating Expenses Total operating expenses for the twelve months ended September 30, 2011 were $63,762 as compared to total operating expenses of $45,962 for the period from inception to September 30, 2010, representing an increase of $17,800 or 38.7%. The increase was primarily due to the shorter reporting period for the period ended September 30, 2010. Liquidity and Capital Resources As of September 30, 2011 From our inception on December 4, 2009 to September 30, 2011, we generated $50,100 in revenues.This was accomplished without any focused sales and marketing efforts.We intend to expand our sales and marketing effort which should increase our client base. At September 30, 2011, we had cash of $14,622 and a working capital deficit of $16,249. Since inception, we have raised $74,250. We had a total stockholders’ deficit of $16,249 as of September 30, 2011, and an accumulated deficit as of $90,499 as of September 30, 2011. We had $32,466 in net cash used in operating activities for the year ended September 30, 2011, which included $51,287 in net loss. Cash flows used in operations were offset by changes in operating assets and liabilities totaling $18,821. We had $20,500 of net cash provided by financing activities for the year ended September 30, 2011, which included $15,000 in additional paid in capital from two shareholders, and $5,500 from the collection of subscription receivables. 14 As of September 30, 2011, we did not have any fixed operating expenses.However, over the next twelve months we expect to hire employees both to deliver our services as well as perform other administrative and operating activities.Should our revenues not increase as expected and if our costs and expenses prove to be greater than we currently anticipate, or should we change our current business plan in a manner that will increase or accelerate our anticipated costs and expenses, the depletion of our working capital would be accelerated. In the event that our revenues from operations are insufficient to meet our working capital needs, we would need to either borrow funds from our officers or raise additional capital through equity or debt financings. We expect our current officers will be willing and able to provide such additional capital. However, we cannot be certain that such capital (from our officers or third parties) will be available to us or whether such capital will be available on terms that are acceptable to us.Any such financing likely would be dilutive to existing stockholders and could result in significant financial and operating covenants that would negatively impact our business. If we are unable to raise sufficient additional capital on acceptable terms, we will have insufficient funds to operate our business or pursue our planned growth. Consistent with Section 144 of the Delaware General Corporation Law, it is our current policy that all transactions between us and our officers, directors and their affiliates will be entered into only if such transactions are approved by a majority of the disinterested directors, are approved by vote of the stockholders, or are fair to us as a corporation as of the time it is us at is authorized, approved or ratified by the board. We will conduct an appropriate review of all related party transactions on an ongoing basis, and, where appropriate, we will utilize our audit committee for the review of potential conflicts of interest. With respect to shares issued for services, our board of directors determines the value of the services provided and authorizes the issuance of shares based upon the fair market value of our shares. Off-Balance Sheet Arrangements We had no outstanding derivative financial instruments, off-balance sheet guarantees, interest rate swap transactions or foreign currency contracts. We do not engage in trading activities involving non-exchange traded contracts. Critical Accounting Policies Our discussion and analysis of the financial condition and results of operations are based upon the Company’s financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”). The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We believe that the estimates, assumptions and judgments involved in the accounting policies described below have the greatest potential impact on our financial statements, so we consider these to be our critical accounting policies. Because of the uncertainty inherent in these matters, actual results could differ from the estimates we use in applying the critical accounting policies. Certain of these critical accounting policies affect working capital account balances, including the policies for revenue recognition, allowance for doubtful accounts, inventory reserves and income taxes. These policies require that we make estimates in the preparation of our financial statements as of a given date. Within the context of these critical accounting policies, we are not currently aware of any reasonably likely events or circumstances that would result in materially different amounts being reported. Use of Estimates The financial statements of the Company have been prepared using accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and reported amounts of revenue and expenses. Actual results could differ from those estimates. Revenue Recognition The Company derives its revenue from the sale of general financial and marketing consulting services, other revenue related to working capital financing for clients, and through equity and revenue participation agreements with clients.The Company utilizes written contracts as the means to establish the terms and condition services are sold to customers. 15 Financial and marketing consulting service revenues Because the Company provides its applications as services, it follows the provisions of Securities and Exchange Commission Staff Accounting Bulletin (“SAB”) No.104, Revenue Recognition The Company recognizes revenue when all of the following conditions are met: ● there is persuasive evidence of an arrangement; ● the service has been provided to the customer; ● the collection of the fees is reasonably assured;and ● the amount of fees to be paid by the customer is fixed or determinable. Accounts Receivable The Company’s accounts receivable are derived from direct customers. Collateral is not required for accounts receivable. The Company maintains an allowance for potential credit losses as considered necessary.At September 30, 2011, the allowance for potential credit losses was $0.The Company performs ongoing reviews of all customers that have breached their payment terms or for whom information has become available indicating a risk of non-recoverability.Payment terms are immediately upon receipt of invoice.The Company records an allowance for bad debts for specific customers identified as well as an allowance based on its historical collection experience. The Company’s evaluation of the allowance for potential credit losses requires the use of estimates and the actual results may differ from these estimates. Cost of Revenues The Company’s cost of revenues primarily consists of personnel associated with the Company’s professional services as well as system operations. Income Taxes The Company provides for income taxes using the asset and liability method.Under the asset/liability method, current income tax expense or benefit is the amount of income taxes expected to be payable or refundable for the current year.A deferred income tax asset or liability is computed for the expected future impact of differences between the financial reporting and tax bases of assets and liabilities and for the expected future tax benefit to be derived from tax credit and loss carry-forwards.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of future income tax assets is dependent upon the generation of sufficient future taxable income during the period in which the deferred tax assets are recoverable. Management assesses the likelihood that the deferred tax assets will be recovered from future taxable income and whether a valuation allowance is required to reflect any uncertainty.Management has determined that a full valuation allowance was necessary as of September 30, 2011. Realization is dependent on generating sufficient taxable income prior to expiration of the loss carry forwards. Earnings per share Earnings per share, in accordance with the provisions of ASC 260-10, Earnings Per Share, is computed by dividing net income by the weighted average number of common stock shares outstanding during the period. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 16 ITEM 8. FINANCIAL STATEMENTS. INDEX TO FINANCIAL STATEMENTS Page Audited Financial Statements Report of Independent Registered Public Accounting Firm F-1 Balance Sheet as of September 30, 2011 and 2010 F-2 Statement of Operations for the year ended September 30, 2011 and from inception through September 30, 2010 F-3 Statement of Changes in Stockholders’ Equity (Deficit) from inception to September 30, 2011 F-4 Statement of Cash Flow for the year ended September 30, 2011 andfrom inception through September 30, 2010 F-5 Notes to Financial Statements 18 17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Ontarget360 Group Inc (formerly CWS Marketing & Finance Group Inc) We have audited the accompanying balance sheets of OnTarget360 Group, Inc. (formerly CWS Marketing and Finance Group, Inc.) as of September 30, 2011 and 2010 and the related statements of income, stockholders’ equity (deficit), and cash flows for the year ended September 30, 2011 and the period from December 4, 2009 (Date of Inception) through September 30, 2010. OnTarget360 Group, Inc.’s (formerly CWS Marketing and Finance Group, Inc.) management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of OnTarget360 Group, Inc. (formerly CWS Marketing and Finance Group, Inc.) as of September 30, 2011 and 2010, and the results of its operations and its cash flows for the year ended September 30, 2011 and the period from December 4, 2009 (Date of Inception) though September 30, 2010 in conformity with accounting principles generally accepted in the United States of America. /s/ Rosenberg Rich Baker Berman & Company Somerset, New Jersey January 13, 2012 F-1 ONTARGET360 GROUP, INC (FORMERLY CWS MARKETING & FINANCE GROUP INC) BALANCE SHEET September 30, 2011 and 2010 ASSETS 9/30/11 9/30/10 CURRENT ASSETS: Cash $ $ Accounts receivable, net - TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Income tax payable TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS'EQUITY(DEFICIT) Preferred stock, $.001 par value, 5,000,000 shares authorized, none issued and outstanding - - Subscription receivable - ) Common stock, $.001 par value, 10,000,000 shares authorized, 3,149,000 shares issued and outstanding, as of September 30, 2011 and 2010 Additional paid-in capital Retained deficit ) ) TOTAL STOCKHOLDERS' EQUITY ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to audited financial statements. F-2 ONTARGET(FORMERLY CWS MARKETING & FINANCE GROUP INC) STATEMENTS OF OPERATIONS FROM INCEPTION (DECEMBER 4, 2009) THROUGH SEPTEMBER 30, 2010 AND FOR THE YEAR ENDED SEPTEMBER 30, 2011 Twelve Months Ended September 30, 2011 From inception through September 30, 2010 Revenues: Professional service revenues $ $ Professional service revenues - related party Total Revenues Cost of revenues - Cost of revenues from a related party Gross Profit Operating expenses: General and administrative General and administrative costs from a related party Total operating expenses Loss from operations ) ) Loss before taxes ) ) Income tax provision Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted number of shares outstanding - Basic and diluted See accompanying notes to audited financial statements. F-3 ONTARGET(FORMERLY CWS MARKETING & FINANCING GROUP INC) STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FROM INCEPTION (DECEMBER 4, 2009) THROUGH SEPTEMBER 30, 2011 Preferred Stock Common Paid-In Sub Retained Stockholders' Shares Par Value Shares Par Value Capital Rec'b (Deficit) (Deficit) Balance at Inception - $
